478 So. 2d 106 (1985)
Edward A. FEATHERNGILL, Appellant,
v.
Kay FEATHERNGILL, Appellee.
No. 84-2486.
District Court of Appeal of Florida, Second District.
November 6, 1985.
Steven R. Greenberg, of William L. Lyman, P.A., Clearwater, for appellant.
Joseph R. Park, of Park, Smith and Maguire, P.A., Clearwater, for appellee.
PER CURIAM.
This is an appeal by the appellant/husband seeking reversal of an award of permanent periodic alimony and a provision of the final judgment which provided for automatic increase in alimony when appellant's gross income increased.
Appellee concedes that under the decisions of this court in Condren v. Condren, 475 So. 2d 268 (Fla. 2d DCA 1985); McClung v. McClung, 465 So. 2d 637 (Fla. 2d DCA 1985); Lewis v. Lewis, 450 So. 2d 1123 (Fla. 2d DCA 1984); Ramsey v. Ramsey, 431 So. 2d 258 (Fla. 2d DCA 1983); Kangas v. Kangas, 420 So. 2d 115 (Fla. 2d DCA 1982), and others, automatic increases in alimony and/or child support based solely on income increases of the paying party are improper.
Accordingly, we affirm the judgment of the trial court, but strike therefrom all provisions relating to future automatic increases in alimony payments. It goes without saying that either party is free to seek a modification of alimony based upon sufficient changed circumstances that may occur in the future.
RYDER, C.J., and CAMPBELL and SCHOONOVER, JJ., concur.